DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “luminance deviation compensator” in claims 8-12. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The compensator of claims 8-12 are elements interpreted under 35 U.S.C. 112(f) and the circuitry is based on the description in the specification. The luminance deviation compensator is interpreted as the computer-readable codes on the program-recoded medium as disclosed at [0122] of applicants’ PGPub 2022/0059002, with the algorithm described in the specification that causes the unit or processor to perform the claimed function. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
	Claim 8 is drawn includes the “luminance deviation compensator” which is interpreted under 112(f) as above to be a computer readable medium having stored thereon a computer program, where the computer readable medium as defined in the specification [0122] of applicants’ PGPub 2022/0059002 can be a signal or carrier wave or paper (specifically at [0122]: “may also be implemented in a carrier wave type (for example, transmission unit the internet)”); therefore, fail(s) to fall within a statutory category of invention.
	A claim directed to a computer readable medium having stored thereon a computer program, where the computer readable medium as defined in the specification can be a signal or carrier wave or paper, covers a signal or carrier wave or paper which are non-statutory as noted, infra.
	A claim directed to a computer program itself or signal or carrier wave is non-statutory because it is not:  
		A process occurring as a result of executing the program, or
		A machine programmed to operate in accordance with the program, or
	A manufacture structurally and functionally interconnected with the program in a manner which enable the program to act as a computer component and realize its functionality, or
		A composition of matter.
	A claim directed to a paper having thereon a computer program is non-statutory, because it covers printed matter which is non-statutory.  It is not until the program is converted into an electronic form to be read and executed by the processor that it becomes functional descriptive material.  There is no functional relationship between the paper and the computer program (see In re Gulack, 217 USPQ 401, In re Lowry ,32 F.3d 1579, 32 USPQ2d 1031 (Fed.Cir.1994)).  The program as disclosed is merely printed on the paper, hence the program is merely non-functional descriptive material, therefor, the claimed paper with a computer program printed on it is non-statutory.  See Ex parte S, 25 JPOS 904, Ex parte Glenn, 155 USPQ 42 , In re Lockert, 65 F.2d 159, 17 USPQ 515.  
	See MPEP § 2106.01.  Data structures not claimed as embodied in computer readable media are descriptive material per se and are not statutory because they are not capable of causing functional change in the computer.  See, e.g., Warmerdam, 33 F.3d at 1361, 31 USPQ2d at 1760 (claim to a data structure per se held nonstatutory).  Such claimed data structures do not define any structural and functional interrelationships between the data structure and other claimed aspects of the invention, which permit the data structure's functionality to be realized.  In contrast, a claimed computer readable medium encoded with a data structure defines structural and functional interrelationships between the data structure and the computer software and hardware components which permit the data structure's functionality to be realized, and is thus statutory.  Similarly, computer programs claimed as computer listings per se, i.e., the descriptions or expressions of the programs are not physical “things.”  They are neither computer components nor statutory processes, as they are not “acts” being performed.  Such claimed computer programs do not define any structural and functional interrelationships between the computer program and other claimed elements of a computer, which permit the computer program's functionality to be realized. 



Allowable Subject Matter
Claims 1-7 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 1 is allowed primarily because the prior art does not sufficiently teach or suggest the claimed invention as a whole with regard to a method for compensating a luminance deviation using an image capturing device which captures an image of a screen of a display panel, including the steps of: inputting a first image having a first gray scale and a second image having a second gray scale, deriving a different in pixel values of the image capturing device, calculating a pixel value for the second pixel and  converting the difference in pixel values of the image capturing device between the first pixel and the second pixel at the first gray scale level to a difference in gray scale levels to derive compensation data of the second pixel using the difference in the pixel values of the image capturing device and the difference in gray scale levels. In the exemplary closest prior art, Erinjippurath (US PGPub 2012/0074851) discloses “The difference values are indicative of changes in characteristics of display 1 since its original calibration using the reference camera, and would then be used to recalibrate the display (e.g., the difference values are sent from device 3 of FIG. 1 to remote server 5, which generates video preprocessor control parameters in response thereto and sends the video preprocessor control parameters to video preprocessor 7 which uses them to recalibrate display 1)” ([0091]). Additionally, Sun et al. (US 11,211,018) discloses a flowchart of a grayscale compensation method of a display device (fig. 1). It is deemed not obvious to further modify the technique of Erinjippurath and Sun to achieve the differentiating features. 
Claims 2-7 are allowed because they depend on claim 1. 

Response to Arguments
Applicant’s interpretation of claims 8-12 to provide the structure for the luminance deviation compensator is acceptable (page 7). 
Applicant’s arguments, see pages 7-9, filed 05/27/2022, with respect to claims 1-12 have been fully considered and are persuasive.  The 103 rejection of claims 1-12 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY J FRANK whose telephone number is (571)270-7255. The examiner can normally be reached Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on (571)272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EJF/
/DONG HUI LIANG/Primary Examiner, Art Unit 2693